Citation Nr: 0704645	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  06-04 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of frost bite 
to the bilateral legs and feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1951 to June 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

According to the evidence on file, a Motion To Advance On The 
Docket (AOD) was granted by the Board, due to good or 
sufficient cause shown, in accordance with the provisions of 
38 U.S.C.A. § 7107 (West 2002 and Supp. 2006) and 38 C.F.R. § 
20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran claims that he suffered frost bite while in Korea 
during his military service trudging through several feet of 
ice and snow for hours at a time. 

Regrettably, despite efforts taken by the RO, the veteran's 
service medical records could not be secured. To date, the 
only service medical record obtained is the veteran's June 
1953 separation examination. The RO was informed that the 
veteran's missing records are fire related and, therefore, 
further attempts to rebuild the file would be futile.

Where "service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

In this case, the RO did not attempt to obtain the veteran's 
personnel records. It is not certain what, if any, 
information could substantiate the veteran's claims in his 
personnel records, but the RO should make an effort to obtain 
them especially in light of the heightened duty. 

The veteran in the late 1970s applied for non-service 
connected pension for his bilateral legs and feet condition. 
Within that application, he stated that he was awarded Social 
Security on November 15, 1978 and itemized that income within 
his claim. The U.S. Court of Appeals for Veterans Claims (the 
Court) has held that, where VA has notice that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based. 
See Hayes v. Brown, 9 Vet. App. 67 (1996). Furthermore, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), emphasizes the need for VA to 
obtain records from other Government agencies. See 38 
U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002 and Supp. 2006). 
Under the circumstances presented here, and especially in 
light of the heightened duty, the RO should request the 
appellant's SSA medical records.

Finally, the evidence shows that the veteran began receiving 
treatment at the VA medical facility in Dayton in 1977.  
Although records from 1977-78 are in the file, there is a gap 
of many decades before records were again obtained.  Notices 
in the file show the veteran was hospitalized in the interim 
period, so it is clear he continued to receive VA outpatient 
treatment. 


Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the veteran's claim for SSA 
disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

2. The RO should ask the National 
Personnel Records Center (NPRC) to provide 
the veteran's personnel records for his 
entire period of service. Any negative 
responses should be documented in the 
file. 

3.  Obtain the veteran's medical records 
for treatment from the VA Medical Center 
in Dayton, Ohio from 1978 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

4. After the above is complete, and any 
further development deemed appropriate, 
readjudicate the veteran's claim. If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
appellant and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



